Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 07/07/2021.
Claims 23 – 24 added new.
Claims 1 – 24 are allowed.
Reasons for Allowance
Amended independent claims 1, 2, 9 and 18 are allowed for reasons argued by the applicant in pages 12-20 of the Remarks, filed 07/07/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1, 2, 9 and 18 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1, 2, 9 and 18 are hereby allowed in view of applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany 

the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NITIN C PATEL/Primary Examiner, Art Unit 2186